PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_01_EN.txt. 67

SEPARATE OPINION OF M. ANZILOTTI.
[Translation]

I am unable, much to my regret, to agree with the view set
forth in the Court’s judgment. The statement which follows
shows the main grounds of my dissent; I desire to add, how-
ever, that I agree, generally speaking, with the separate opinion
of Judge M. O. Hudson, which appears below.

1.—The fundamental ground of my dissent -relates to the
manner in which the question of the admissibility of the appeal
ought to have been presented and decided.

The appeal had been submitted under Article X of the
Agreement II of Paris, dated April 28th, 1930 ; its admissibility,
therefore, depended upon the fulfilment of the conditions pre-
scribed by that Article.

Two -of those conditions, namely that the right of appeal
must be exercised within a period of three months, reckoned
from the notification of the judgment of the Mixed Arbitral
Tribunal, and that the judgments impugned must be judg-
ments upon the jurisdiction or the merits, may here be left on
one side; it suffices to say that, for the reasons stated in the
separate opinion referred to above, I hold that they were
fulfilled.

A question of chief importance—the only question, indeed,
which the Court took under consideration—was whether the
three judgments of the Hungaro- Yugoslav Mixed Arbitral Tribunal,
against which the Hungarian Government appealed, were delivered
in legal “proceedings other than those referred to in Article 1”
of the Agreement. The path to be followed n order to answer
this question is quite evident: one has first to determine what
are the essential features which characterize the category of

“proceedings .... referred to in Article I’, and then to ascer-
tain whether these features are present in the three suits in
question.

The essential features of the proceedings referred to in
Article I of Agreement II emerge with perfect clearness from
the provisions of that Agreement ; it need hardly be said that
all the provisions which bear upon these proceedings must be
taken into consideration. I think that they may be summar-
ized as follows:

(a) As regards the Parties, the proceedings must lie between
the Hungarian nationals and the Agrarian Fund (Arts. I, II
and III, etc.). This Fund does not appear in the proceedings
as representing Roumania, Czechoslovakia or Yugoslavia, but in

4I
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. ANZILOTTI 68

its own name and on its own behalf: for it is upon the Fund
that ‘the responsibility of the defendant” is solely incum-
bent (Art. I, para. 1, Art. II, Art. III), while Roumania,
Czechoslovakia and Yugoslavia are “relieved of all respon-
sibility’? (Art. I).

. (6) As regards the grounds for the claim, the causa petendi,
they must be expropriations carried out in application of the
agrarian reform, in so far as rights are thereby conferred upon
the Hungarian nationals in virtue of Agreement IJ. For the
Mixed Arbitral Tribunal must deliver and frame its judgments
“solely upon the basis of the present Agreement” (last part of
Art. VII); hence, the provisions of Agreement II can alone be
invoked in support of the claim.

(c) Lastly, as regards the object of the claim, the res petiia,
the proceedings in question must be suits in which nothing else
is claimed than the indemnity referred to in Agreement II,
which consists in a share in the apportionment of the assets
of the Agrarian Fund (Art. VIII, paras. 1 and 2, Art. VI).

It may be added that the proceedings in question are suits
in which a summary procedure, partly judicial and partly
administrative, is employed (Arts. IV and VIII, second para.),
and in which the powers of the Mixed Arbitral Tribunal are
confined to verifying the fulfilment of the conditions laid down
in paragraph 1 of Article VIII, to the exclusion of decisions
on questions of principle: it is manifestly in view of these
characteristics of the procedure that Article X excludes the
tight of appeal in the case of judgments delivered in such suits.

If we now examine the applications of the Hungarian nation-
als in the suits which culminated in the judgments under appeal,
we note the following points:

(a) That the proceedings were instituted against Yugoslavia
and not against the Agrarian Fund; there is, therefore, a
dissimilarity in regard to the parties.

(6) That the applications were based on Article 250 of the
Treaty of Trianon, and not upon Agreement II; there is,
therefore, a dissimilarity in regard to the ground for the claim
(causa petendi).

(c) That the object of the claims was the indemnity pre-
scribed by the national legislation, or at any rate—possibly, in
the Esterhazy application—an indemnity other than that laid
down in Agreement IJ; there is, therefore, a dissimilarity in
regard to the object of the claim.

It can also be said with certainty that the procedure observed
was not that laid down for agrarian suits, and that the Mixed
Arbitral Tribunal did not direct its examination to the points
indicated in the first paragraph of Article VIII of that Agree-
ment, but to questions of an entirely different nature and scope.

42
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. ANZILOTTI 69

I therefore feel quite justified in concluding that the suits
in which the judgments under appeal were delivered were not
the proceedings referred to in Article I of Agreement II, and
that the appeal was therefore admissible.

2.—The appeal having been found to be admissible, the Court
should have proceeded to examine the Hungarian Govern-
ment’s grounds of complaint against the impugned judgments.

It was from that standpoint, and not from the standpoint
of the admissibility of the appeal, that the Court should have
examined the question whether the Paris Agreements, and, in
particular, Article I of Agreement I], excluded the possibility
of proceedings other than the proceedings referred to in that
Article being instituted in regard to the agrarian reforms.

If it is certain—as in my opinion it is—that the suits in
which the judgments under appeal were delivered, were pro-
ceedings other than those referred to in Article I of Agree-
ment II, it is none the less certain that they were proceedings
in regard to the agrarian reform.

The Mixed Arbitral Tribunal held that agrarian suits based
on Article 250 of the Treaty of Trianon could no longer be insti-
tuted after the Paris Agreements. The Hungarian Government’s
complaint against the judgments of that Tribunal was that they
failed to appreciate the fact that the three actions brought by
the Hungarian nationals against Yugoslavia, though brought in
regard to the agrarian reform, did not fall within the scope of
the Paris Agreements.

In my view, the Paris Agreements, judging by their terms,
their origin and their purpose, do not contemplate all cases
in regard to the agrarian reforms but only certain of these
cases, namely :

(a) Actions which had been brought before January 20th,
1930, and in which Hungarian nationals, denying the consist-
ency of the agrarian reforms with Article 250 of the Treaty of
Trianon, claimed the restitution of their lands or, alternatively,
full compensation.

(0) Future actions, whereby the Agreements, in order to avoid
the reappearance of difficulties such as that which had just
been settled, afforded Hungarian nationals, who had not yet
instituted proceedings, the possibility of obtaining—subject to
conditions and time limitations which were strictly defined—
advantages corresponding to those granted to petitioners of the
first category. |
These future actions are regarded as purely hypothetical:

legal proceedings which Hungarian nationals) may later
institute....’’; this is the wording consistently used in Article I
of Agreement II to indicate this category of cases. It is difficult
to avoid the conclusion that this wording would be curiously

6 43

“ce
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. ANZILOTTI 70

ill chosen if it were intended to mean that proceedings of this
kind would. henceforth be the only method open to Hungarian
nationals for obtaining any compensation whatever in respect
of lands of theirs expropriated in connection with the agrarian
reform.

No other proceedings in regard to the agrarian reforms are
contemplated by the Paris Agreements.

3.—Supposing that the actions contemplated by Article I of
Agreement II were the only actions in regard to the agrarian
reform which could still be brought under the Paris Agree-
ments, it would obviously follow that these Agreements, derogat-
ing from the ordinary law, imposed on all Hungarian nationals
whose estates had been subjected to the agrarian reform in
Yugoslavia and who desired to obtain any compensation at all,
an obligation to bring proceedings with this object against the
Agrarian Fund.

In my opinion, there is no justification for this view. It is
certain that nowhere in the Paris Agreements is to be found
any express provision laying down that it is incumbent on
Hungarian nationals to bring proceedings against the Agrarian
Fund in order to obtain compensation. As stated above, the
wording used in Article I of Agreement II rather suggests the
contrary. Yet it would have been easy to formulate this
obligation and it would have been very natural to do so, since
the Agreements laid down a very rigorous system of time
limitations, which were very brief, and failure to observe
which must involve loss of any compensation.

Not only do the Paris Agreements contain no express pro-
vision making it an obligation for Hungarian nationals to have
recourse to the Agrarian Fund, but furthermore they contain
no provision from which it is possible implicitly to deduce an
intention on the part of the contracting parties to impose such
an obligation. The only argument which the Yugoslav Govern-
ment had been able to adduce in this connection is the lump-
sum character of the payments which Yugoslavia has to make
to the Agrarian Fund, which payments, it is contended, release
her from any obligation towards the Hungarian nationals
expropriated in connection with the agrarian reform.

This argument is not sound. It is clear that all depends on
the purpose which the lump-sum payments were intended to
serve. But the relevant provisions, namely, paragraph 2 and
the last paragraph of Article 10 of Agreement III, expressly
say that the sum which Yugoslavia pays in full discharge of
her obligations to the Agrarian Fund, represent a lump-sum
settlement in respect of the local indemnities for lands forming
the subject of proceedings under Article I of Agreement II.
To deduce from this that Hungarian nationals are obliged to
bring such proceedings is clearly a petitio principii.

44
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. ANZILOTTI 71

In my opinion, therefore, it is impossible to prove and it
has not been proved that the Paris Agreements oblige all
Hungarian nationals, whose estates have been affected by the.
agrarian reform in Yugoslavia and who wish to obtain any
compensation, to bring proceedings against the Agrarian Fund
for the purpose.

It follows that if these Hungarian nationals do not wish to
or cannot avail themselves of the advantages afforded them
under the special law created by the Paris Agreements, the
ordinary. law continues to apply to them and they must be
treated in this matter on the same footing as nationals.

For these reasons and for others which are stated in Mr. Hudson’s
separate opinion, my conclusion is that, to this extent, the
complaints of the Hungarian Government were justified.

There is no need for me to consider whether the consequences
which that Government sought to deduce therefrom, were like-
wise all justified.

(Signed) D. ANZILOTTI.

45
